 1
 2
 3
 4
                                                             JS-6
 5
 6
 7
 8
                            UNITED STATES DISTRICT COURT
 9
                           CENTRAL DISTRICT OF CALIFORNIA
10
11   ANDRE M. LEIVA,                     )   NO. CV 19-6099-JAK (AS)
                                         )
12                     Plaintiff,        )
                                         )
13                v.                     )        JUDGMENT
                                         )
14   L. ZELAYA,                          )
                                         )
15                     Defendant.        )
                                         )
16
17        Pursuant to the Court’s Order Accepting Findings, Conclusions and
18   Recommendations of United States Magistrate Judge,
19
20        IT IS ADJUDGED that the above-captioned action is dismissed   with
21   prejudice.
22
23        DATED: March 31, 2020
24
25
26
                                           JOHN A. KRONSTADT
27                                    UNITED STATES DISTRICT JUDGE
28
